          Case1:20-cv-04652-LLS
         Case   1:20-cv-04652-LLS Document
                                   Document105 Filed
                                               Filed 06/19/20
                                                     06/18/20 Page
                                                              Page 11 of
                                                                      of 13
                                                                         7
                                                                                                  ,. .   ~   .
                                                                        ·USDC Sl>~Y
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRO~ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                         DOC#:
                                                                         DA TE F-IL_E_D_:- 6~
                                                                                            /;-~--/'.V)
                                                                                                     . . .-
 SECURITIES AND EXCHANGE COMMISSION,                                                    --...,,------
                                                                                         .;   .



                               Plaintiff,                  Civil Action No. 1:20-cv-04652-LLS

        -against-

 AMTRUST FINANCIAL SERVICES, INC.
 and RONALD E. PIPOL Y, JR. ,

                               Defendants.


         FINAL JUDGMENT AS TO AMTRUST FINANCIAL SERVICES, INC.

       The Securities and Exchange Commission having filed a Complaint and Defendant

AmTrust Financial Services, Inc. ("Defendant") having entered a general appearance; consented

to the Court's jurisdiction over Defendant and the subject matter of this action; consented to

entry of this Final Judgment without admitting or denying the allegations of the Complaint

(except as to jurisdiction); waived findings of fact and conclusions of law; and waived any right

to appeal from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Sections 17(a)(2) and 17(a)(3) of the

Securities Act of 1933 (the "Securities Act") [15 U.S .C. §§ 77q(a)(2), 77q(a)(3)] in the offer or

sale of any security by the use of any means or instruments of transportation or communication

in interstate commerce or by use of the mails, directly or indirectly: (i) to obtain money or

property by means of any untrue statement of a material fact or any omission of a material fact

necessary in order to make the statements made, in light of the circumstances under which they

                                                  1
          Case1:20-cv-04652-LLS
         Case   1:20-cv-04652-LLS Document
                                   Document105 Filed
                                               Filed 06/19/20
                                                     06/18/20 Page
                                                              Page 22 of
                                                                      of 13
                                                                         7



were made, not misleading; and/or (ii) to engage in any transaction, practice, or course of

business which operates or would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from filing with the Commission any periodic report

pursuant to Section 13(a) of the Securities Exchange Act of 1934 (the "Exchange Act") [15

U.S.C. § 78m(a)] which contains any untrue statement of material fact, or which omits to state a

material fact necessary in order to make the statements made, in the light of the circumstances

under which they were made, not misleading, or which fails to comply in any material respect

with the requirements of Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] or Rules 12b-

20, 13a-1, 13a-13, or 13a-15(a) promulgated thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-l,

240.13a-13, and 240.13a-15(a)].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraphs also bind the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                                 2
          Case1:20-cv-04652-LLS
         Case   1:20-cv-04652-LLS Document
                                   Document105 Filed
                                               Filed 06/19/20
                                                     06/18/20 Page
                                                              Page 33 of
                                                                      of 13
                                                                         7



                                                  III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 13(b)(2)(A)

and/or Section 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(b)(2)(A), 78m(b)(2)(B)] by

failing: (a) to make and keep books, records, and accounts, which, in reasonable detail,

accurately and fairly reflect the transactions and dispositions of the assets of the issuer; or (b) to

devise and maintain a system of internal accounting controls sufficient to provide reasonable

assurances that: {i) transactions are executed in accordance with management's general or

specific authorization; (ii) transactions are recorded as necessary to permit preparation of

financial statements in conformity with generally accepted accounting principles or any other

criteria applicable to such statements, and to maintain accountability for assets; (iii) access to

assets is permitted only in accordance with management's general or specific authorization; and

(iv) the recorded accountability for assets is compared with the existing assets at reasonable

intervals and appropriate action is taken with respect to any differences.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraphs also bind the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  IV .

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for a civil penalty in the amount of $10,300,000 pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §
                                                   3
          Case1:20-cv-04652-LLS
         Case   1:20-cv-04652-LLS Document     Filed 06/19/20
                                   Document105 Filed 06/18/20 Page
                                                              Page 44 of
                                                                      of 13
                                                                         7



78u(d)(3)]. Defendant shall satisfy this obligation by paying $10,300,000 to the Securities and

Exchange Commission pursuant to the terms of the payment schedule set forth in paragraph V

below after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Defendant AmTrust Financial Services, Inc. as a defendant in this action; and

specifying that payment is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court's judgment for disgorgement and prejudgment

interest, if any, by moving for civil contempt (and/or through other collection procedures

authorized by law) at any time after 30 days following entry of this Final Judgment. Defendant

shall pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The


                                                  4
          Case1:20-cv-04652-LLS
         Case  1:20-cv-04652-LLS Document
                                  Document10
                                           5 Filed 06/19/20
                                                   06/18/20 Page 5 of 13
                                                                      7




Commission shall hold the funds, together with any interest and income earned thereon

(collectively, the "Fund"), pending further order of the Court.

       The Commission may propose a plan to distribute the Fund subject to the Court's

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid

pursuant to this Final Judgment to the United States Treasury.

        Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant's payment of disgorgement, if any,

in this action, argue that it is entitled to, nor shall it further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant's payment of a civil

penalty in this action ("Penalty Offset"). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission's counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a "Related Investor

Action" means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.
                                                     5
           Case1:20-cv-04652-LLS
          Case   1:20-cv-04652-LLS Document
                                    Document105 Filed
                                                Filed 06/19/20
                                                      06/18/20 Page
                                                               Page 66 of
                                                                       of 13
                                                                          7




                                                 V.

         Defendant shall pay the total penalty due of $10,300,000 in three installments to the

Commission according to the following schedule: (1) $2,575,000 within 30 days of entry of this

Final Judgment; (2) $5,150,000 within 180 days of entry of this Final Judgment; and (3)

$2,575,000 within 270 days of entry of this Final Judgment. Payments shall be deemed made on

the date they are received by the Commission and shall be applied first to post judgment interest,

which accrues pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 30 days of the

entry of Final Judgment. Prior to making the final payment set forth herein, Defendant shall

contact the staff of the Commission for the amount due for the final payment.

         If Defendant fails to make any payment by the date agreed and/or in the amount agreed

according to the schedule set forth above, all outstanding payments under this Final Judgment,

including post-judgment interest, minus any payments made, shall become due and payable

immediately at the discretion of the staff of the Commission without further application to the

Court.

                                                 VI.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent of

Defendant AmTrust Financial Services, Inc. is incorporated herein with the same force and effect

as if fuUy set forth herein, and that Defendant shall comply with all of the undertakings and

agreements set forth therein.

                                                 VII.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


                                                  6
          Case1:20-cv-04652-LLS
         Case  1:20-cv-04652-LLS Document
                                  Document105 Filed
                                              Filed 06/19/20
                                                    06/18/20 Page
                                                             Page 77 of
                                                                     of 13
                                                                        7



                                              VIII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




                                             The Honorable Louis L. Stanton
                                             United States District Judge




                                                 7
       Case1:20-cv-04652-LLS
       Case 1:20-cv-04652-LLS Document
                              Document10
                                       5-1 Filed
                                            Filed06/19/20
                                                  06/18/20 Page
                                                            Page8 1ofof136




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,                    Civil Action No.

         -against-

 AMTRUST FINANCIAL SERVICES, INC.
 and RONALD E. PIPOLY, JR.,

                                Defendants.


         CONSENT OF DEFENDANT AMTRUST FINANCIAL SERVICES, INC.

        1.     Defendant AmTrust Financial Services, Inc. ("Defendant") waives service of a

summons and the Complaint in this action, enters a general appearance, and admits the Court's

jurisdiction over Defendant and over the subject matter of this action.

       2.      Without admitting or denying the allegations of the Complaint (except as

provided herein in paragraph 12 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the Final Judgment as to

Defendant AmTrust Financial Services, Inc. in the form attached hereto (the "Final Judgment")

and incorporated by reference herein, which, among other things:

               (a)     permanently restrains and enjoins Defendant from violations of Sections

                       17(a)(2) and 17(a)(3) of the Securities Act of 1933 (the "Securities Act")

                       [15 U.S.C. §§ 77q(a)(2) and 77q(a)(3)] and Sections 13(a), 13(b)(2)(A),

                       and 13(b)(2)(B) of the Securities Exchange Act of 1934 (the "Exchange

                       Act") [15 U.S.C. §§ 78m(a), 78m(b)(2)(A), 78m(b)(2)(B)] and Rules 12b-

                       20, 13a-l, 13a-13, and 13a-15(a) thereunder [17 C.F.R. §§ 240.12b-20,

                                                 1

                                                                                             EXHIBIT

                                                                                                 A
       Case 1:20-cv-04652-LLS
       Case  1:20-cv-04652-LLS Document
                               Document10
                                        5-1 Filed
                                             Filed06/19/20
                                                   06/18/20 Page
                                                             Page9 2ofof13
                                                                         6




                       240.13a-l, 240.13a-13, and 240.13a-15(a)]; and

               (b)     orders Defendant to pay a civil penalty in the amount of$10,300,000

                       under Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section

                       2l(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

        3.     Defendant acknowledges that the civil penalty paid pursuant to the Final

Judgment may be distributed pursuant to the Fair Fund provisions of Section 3 08(a) of the

Sarbanes-Oxley Act of 2002. Regardless of whether any such Fair Fund distribution is made, the

civil penalty shall be treated as a penalty paid to the government for all purposes, including all

tax purposes. To preserve the deterrent effect of the civil penalty, Defendant agrees that it shall

not, after offset or reduction of any award of compensatory damages in any Related Investor

Action based on Defendant's payment of disgorgement, if any, in this action, argue that it is

entitled to, nor shall it further benefit by, offset or reduction of such compensatory damages

award by the amount of any part of Defendant's payment of a civil penalty in this action

("Penalty Offset"). If the court in any Related Investor Action grants such a Penalty Offset,

Defendant agrees that it shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission's counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall

not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this action. For purposes of this paragraph, a "Related Investor Action"

means a private damages action brought against Defendant by or on behalf of one or more

investors based on substantially the same facts as alleged in the Complaint in this action.

       4.      Defendant agrees that it shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made
                                                  2
        Case1:20-cv-04652-LLS
       Case  1:20-cv-04652-LLS Document
                                Document10
                                         5-1Filed
                                              Filed 06/18/20Page
                                                  06/19/20    Page
                                                                 103ofof13
                                                                         6




pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that it shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

        5.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        6.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

        7.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

        8.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       9.       Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

        10.     Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
                                                   3
        Case1:20-cv-04652-LLS
       Case  1:20-cv-04652-LLS Document
                                Document10
                                         5-1Filed
                                              Filed 06/18/20Page
                                                  06/19/20    Page
                                                                 114ofof13
                                                                         6




within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        11.    Consistent with 17 C.F.R. 202.S(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that it shall not be permitted to contest the factual allegations of

the Complaint in this action.

        12.    Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.S(e), which provides in part that it is the Commission's policy "not to permit a defendant or

respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that it neither admits nor denies
                                                  4
        Case1:20-cv-04652-LLS
       Case  1:20-cv-04652-LLS Document
                                Document10
                                         5-1 Filed
                                               Filed06/19/20
                                                     06/18/20 Page
                                                               Page125 of
                                                                       of 13
                                                                          6




the allegations." As part ofDefendant's agreement to comply with the terms of Section 202.S(e),

Defendant: (i) will not take any action or make or pennit to be made any public statement

denying, directly or indirectly, any allegation in the Complaint or creating the impression that the

Complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the Complaint, or that this Consent

contains no admissions of the allegations, without also stating that Defendant does not deny the

allegations; and (iii) upon the filing of this Consent, hereby withdraws any papers filed in this

action to the extent that they deny any allegation in the Complaint. If Defendant breaches this

agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defendant's: (i) testimonial

obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings

in which the Commission is not a party.

        13.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

        14.     Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

        15.     Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.
                                                    5
        Case1:20-cv-04652-LLS
       Case  1:20-cv-04652-LLS Document
                                Document10
                                         5-1 Filed
                                               Filed06/19/20
                                                     06/18/20 Page
                                                               Page136of
                                                                       of13
                                                                          6




Dated: ;() / i"1    1
                        '"'.




        On tJ:c.e1r1k,.- /11 , 2019, ;) 1 n'J    , , ;_ ,                      , a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent with full
authority to do so on behalf of 41rJ/r1,µ/--  as its (,,tl ,.-t; l1ve r/ le. ·'k,;,1  - ~- "//,Jr,71I /.-~_ •:/.! 1'Jff;c V
                                                                                  . J,,J_
                                                   ,,\u,unu,.,,,,
                                      ,. ,,,,,\ :\A. A ,,,,,,,,                                          .----- -
                                    ,,,~C
                                   ~ .....- ••••
                                                 ······•·:·-••
                                                           l\th"",.,,
                                                              ~'; ~             .,,.,-, t
                                                                                          I--
                                                                                            . J.   , -
                                ~ ~-··         STATE •,,'\.ifl ~            ,_ h ·-'·· .
                               f ';!!;'/__:!! NF.W YORK\ 0 %----.- -.·-__-_- -- - -- - -- -
                               ~ ~p~.QTARYPUBUCi Z §NCotary_P~bhc . . ,:. :i. j'nc;· ·;· z..
                               ! ~ t            Qu
                                              ~lit,! .    -     : ,., E OmmISSIOil exprres.   U '--' -                       ,··1 ;,
                               ~                                                                       ..                )


                                   ~,~•. . * .
                                         ••        eertsC'ouiuy:
                                                        m             .:-    ~                                      /        \.,-
                               \ '6 ·•.            OINE6)1J741        /    t;_c:;   j
                                                                                                                        .,


                                    ,,., ""11J":      ••··••• •·••
                                                                     •-~!
                                                                     o"J ,,:.
                                      ,,,,,, S'JoN ext'I~\:.'=' ,,,,,,
                                              11111
                                                      111"1u111U''''''''




Paul, Weiss, Rifkind, Wharton & Garrison LLP
Counsel for AmTrust Financial Services, Inc.




                                                                                        6
